Citation Nr: 0207846	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-02 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for numbness of both hands, 
to include whether the appeal was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1954 to October 
1957.

The matter concerning entitlement to service connection for 
numbness of both hands comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  At present, after remand to the RO 
for additional action, the veteran's case is once again 
before the Board for appellate review.

In an April 2001 statement, the veteran requested a hearing 
before a traveling member of the Board, and thus, the hearing 
was scheduled for June 5, 2002.  However, the veteran failed 
to appear to the hearing, and the record does not contain 
further indication that the veteran or his representative 
have requested that the hearing be rescheduled.  As such, the 
Board deems the veteran's April 2001 request for a travel 
Board hearing withdrawn.  See 38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  A January 1996 rating decision denied entitlement to 
service connection for numbness of both hands.  

2.  Pursuant to an April 1997 Board decision, in January 1998 
the RO sent a letter to the veteran requesting that he 
clarify whether he was appealing the January 1996 decision 
denying service connection for numbness of the hands.

3.  In February 1998 the veteran filed a timely notice of 
disagreement.  A statement of the case addressing the issue 
of service connection for numbness of the hands was mailed to 
the veteran on July 30, 1998.  The veteran was notified of 
the need to perfect his appeal.

4.  A substantive appeal as to the claim of entitlement to 
service connection for numbness of both hands was not timely 
filed.

5.  In a letter dated March 21, 2001, the Board notified the 
veteran that it was raising the issue of the timeliness of 
his substantive appeal regarding the issue of entitlement to 
service connection for numbness of both hands.  He was given 
60 days to present a written argument, submit additional 
evidence relevant to jurisdiction or to request a hearing.

6.  In April 2001, the veteran requested a travel Board 
hearing, which was scheduled for June 5, 2002.  The veteran 
failed to report to the hearing.  No additional argument or 
response to the March 2001 Board letter has been submitted by 
the veteran. 


CONCLUSION OF LAW

As there is no timely filed substantive appeal, the Board 
lacks jurisdiction to review the veteran's claim of 
entitlement to service connection for numbness of both hands.  
38 U.S.C.A. §§ 5103A, 7104, 7105, 7108 (West 1991 & Supp. 
2001); 38 C.F.R. 20.101, 20.200, 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the claim of service connection for numbness 
of both hands, the initial question that must be resolved is 
whether the Board has jurisdiction to consider the issue.  38 
U.S.C.A. § 7104.  Specifically, it must be determined whether 
the veteran filed a timely substantive appeal with regard to 
his claim.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
provided, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200 (2001).  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing 
the necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2001).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (2001).  
If the claimant fails to file a Substantive Appeal in a 
timely manner, he is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In this case, the issue of entitlement to service connection 
for numbness of both hands was first denied by the RO in a 
January 26, 1996 rating decision.  Subsequently, as it was 
unclear whether the appellant wished to pursue this issue, 
the Board referred the issue to the RO for the appropriate 
action in an April 1997 Board decision.  In January 1998, the 
RO sent a letter to the appellant requesting that he clarify 
whether he was appealing the January 1996 decision denying 
service connection for numbness of the hands.  On February 6, 
1998, the appellant submitted a statement which was construed 
as a notice of disagreement with the January 1996 rating 
decision.  A conference was held, in lieu of a formal 
hearing, on April 7, 1998 at the RO.  Such conference 
addressed the disallowance of the claim of service connection 
for numbness of the hands.

A statement of the case was subsequently issued on July 30, 
1998.  The July 1998 statement of the case informed the 
appellant that he had to file his appeal with that office 
within 60 days from the date of that letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action that he had appealed.  
However, the veteran's VA Form 9 (substantive appeal), dated 
October 1, 1998, was received at the RO on October 5, 1998, 
which is seven days pass the allowed 60-day period (ending on 
September 28, 1998).  No additional VA forms 9 or other 
statements were received from the veteran or his 
representative prior to October 5, 1998.

In a letter dated in March 2001, the Board notified the 
veteran that his substantive appeal may not have been filed 
in a timely manner with respect to the claim for service 
connection for numbness of both hands.  The Board gave the 
appellant the opportunity to submit additional argument or 
evidence in regard to this matter, and to request a hearing 
on the issue.  As discussed above, the veteran requested a 
hearing before a traveling member of the Board in an April 
2001 statement, and the hearing was scheduled for June 5, 
2002.  However, the veteran failed to appear to the hearing 
and the record does not contain further indication that the 
veteran or his representative have requested that the hearing 
be rescheduled.  Given these facts, the Board deems the 
veteran's April 2001 request for a travel Board hearing 
withdrawn.  See 38 C.F.R. § 20.704 (2001).  To the present, 
the veteran or his representative have neither responded to 
the March 2001 Board letter nor submitted any related 
additional arguments/evidence. 

Upon a review of the claims file, the Board finds that the 
veteran failed to timely perfect an appeal with respect to 
the issue of entitlement to service connection for numbness 
of both hands.  As well, the Board finds that the veteran did 
not submit a written statement contending that good cause 
existed warranting an extension of the 60-day time period for 
filing a substantive appeal prior to the expiration of that 
time limit.  See 38 U.S.C.A. 7105(d)(3) (West 1991); 38 
C.F.R. 20.303 (2001).  As such, the Board does not have 
jurisdiction to review the veteran's claim, and the claim 
must be dismissed for failure to file a timely substantive 
appeal.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant. 
VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the March 2001 correspondence 
discussed above. As such, the Board finds that the veteran 
was afforded appropriate procedural protections to assure 
adequate notice and a chance to be heard on that aspect of 
the claim.

Lastly, in arriving at its conclusion, the Board considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
which was signed into law during the pendency of this appeal.  
This liberalizing law is applicable to the veteran's appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Board notes, however, that although the 
recent change in the law fundamentally changes the nature of 
VA's duty to inform and assist claimants with their claims, 
the VCAA did not modify or change the statutory standards 
governing the Board's jurisdiction.  As such, the VCAA has no 
application to the facts of this case.


ORDER

A timely substantive appeal not having been filed, the 
veteran's appeal on the issue of entitlement to service 
connection for numbness of both hands is dismissed.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

